DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A film capacitor, comprising: a main body portion shaped in a rectangular prism, comprising dielectric films and metal films which are laminated; a pair of external electrodes; and an insulating layer disposed on a surface of the main body portion, the main body portion comprising a pair of first faces which are opposite to each other in a laminating direction of the main body portion, a pair of first side faces which are opposite to each other and a pair of second side faces which are opposite to each other, the pair of first side faces and the pair of second side faces connecting the pair of first faces, the external electrodes being disposed on the first side faces, respectively, when a positional direction of the first side faces is defined as a first direction, and a positional direction of the second side faces is defined as a second direction, -3- 6229415-1Applicant: KYOCERA CORPORATION Application No.: Not Yet Known the metal films each having a plurality of first segments into which the metal films are divided by a plurality of first grooves extending in the first direction, when an interval between two grooves of the plurality of first grooves which are arranged adjacent to each other and are nearest the second side faces is designated as P, and regions of the first side faces that are distant from the second side faces, respectively, by a distance of less than or equal to P are defined as first regions, the insulating layer being disposed between the main body portion and parts of the external electrodes within the first regions.  
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “regions of the first side faces that are distant from the second side faces, respectively, by a distance of less than or equal to P are defined as first regions, the insulating layer being disposed between the main body portion and parts of the external electrodes within the first regions” in combination with the other claim limitations. 
Regarding independent claim 3, the prior art fails to teach or suggest, alone or in combination:
A film capacitor, comprising: a main body portion shaped in a rectangular prism, comprising dielectric films and metal films which are laminated; a pair of external electrodes; and an insulating layer disposed on a surface of the main body portion, -4- 6229415-1Applicant: KYOCERA CORPORATION Application No.: Not Yet Known the main body portion comprising a pair of first faces which are opposite to each other in a laminating direction of the main body portion, a pair of first side faces which are opposite to each other and a pair of second side faces which are opposite to each other, the pair of first side faces and the pair of second side faces connecting the pair of first faces, the external electrodes being disposed on the first side faces, respectively, when a positional direction of the first side faces is defined as a first direction, and a positional direction of the second side faces is defined as a second direction, the metal films each having a plurality of first segments into which the metal films are divided by a plurality of first grooves extending in the first direction, when an interval between two grooves of the plurality of first grooves which are arranged adjacent to each other and are nearest the second side faces, respectively, is designated as P, and regions of the first side faces that are distant from the second side faces, respectively, by a distance of less than or equal to P are defined as first the insulating layer being disposed at an area of the first side faces spaced away from the second side faces, respectively, by a distance equal to P, the external electrodes being not disposed in the first regions.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the insulating layer being disposed at an area of the first side faces spaced away from the second side faces, respectively, by a distance equal to P, the external electrodes being not disposed in the first regions” in combination with the other claim limitations. 
Cited Prior Art
KOJIMA et al (US 2016/0055974) teaches relevant art in Fig. 1-3.
Tsunoda et al (US 5339068) teaches relevant art in Fig. 8.
SAITO et al (US 2017/0047166) teaches relevant art in Fig. 2-3
NISHIYAMA (US 2015/0255217) teaches relevant art in Fig. 6B.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848